                         Case 5:21-cv-01430-VKD Document 7 Filed 03/04/21 Page 1 of 2


                   1   LATHAM & WATKINS LLP
                       Michael H. Rubin (CA Bar No. 214636)
                   2      michael.rubin@lw.com
                       Melanie M. Blunschi (CA Bar No. 234264)
                   3      melanie.blunschi@lw.com
                       505 Montgomery Street, Suite 2000
                   4   San Francisco, California 94111-6538
                       Telephone: +1.415.391.0600
                   5   Facsimile: +1.415.395.8095

                   6
                       Attorneys for Defendant Accellion Inc.
                   7

                   8

                   9                               UNITED STATES DISTRICT COURT

               10                                 NORTHERN DISTRICT OF CALIFORNIA

               11                                          SAN JOSE DIVISION

               12      CHRISTINA PRICE, individually and on        Case No.: 5:21-cv-01430-VKD
                       behalf of herself and all other persons
               13      similarly situated,                         NOTICE OF APPEARANCE OF
                                                                   MELANIE M. BLUNSCHI
               14
                                     Plaintiff,
               15
                                v.                                 Hon: Magistrate Judge Virginia K. DeMarchi
               16
                       ACCELLION, INC.,
               17
                                     Defendant.
               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
               28

ATTORNEYS AT LAW
                                                                                         NOTICE OF APPEARANCE
 SAN FRANCISCO


                                                                                       Case No.: 5:21-cv-01430-VKD
                         Case 5:21-cv-01430-VKD Document 7 Filed 03/04/21 Page 2 of 2


                   1              TO THE CLERK OF THE COURT AND EACH PARTY IN INTEREST:

                   2          PLEASE TAKE NOTICE that Melanie M. Blunschi of LATHAM & WATKINS LLP

                   3   hereby enters her appearance in the above-captioned matter as counsel for Defendant Accellion,

                   4   Inc. (“Accellion”). She respectfully requests that all pleadings, notices, orders, correspondence

                   5   and other papers in connection with this action be served upon her at the following address:

                   6                                 Melanie M. Blunschi
                                                     LATHAM & WATKINS LLP
                   7                                 505 Montgomery Street, Suite 2000
                                                     San Francisco, California 94111-6538
                   8                                 Telephone: (415) 391-0600
                                                     Facsimile: (415) 395-8095
                   9                                 Email: melanie.blunschi@lw.com
               10

               11

               12      DATED: March 4, 2021                         LATHAM & WATKINS LLP

               13                                                     /s/ Melanie M. Blunschi
                                                                     Melanie M.. Blunschi (CA Bar No. 234264)
               14                                                        melanie.blunschi@lw.com
                                                                     505 Montgomery Street, Suite 2000
               15                                                    San Francisco, California 94111-6538
                                                                     Telephone: +1.415.391.0600
               16                                                    Facsimile: +1.415.395.8095
               17
                                                                      Attorney for Defendant Accellion, Inc.
               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
               28

ATTORNEYS AT LAW
                                                                                                 NOTICE OF APPEARANCE
 SAN FRANCISCO                                                          1                       Case No.: 5:21-cv-01430-VKD
